Citation Nr: 0800512	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In that decision, among other things, 
the RO denied the veteran's petition to reopen a previously 
denied claim of service connection for skin rash.  
Thereafter, in an August 2006 supplemental statement of the 
case (SSOC), the RO reopened the veteran's claim, but 
nevertheless denied the claim on the merits.

Other claims were addressed in September 2004 and the veteran 
initiated an appeal, but the RO later granted several claims 
and the veteran withdrew his appeal of all others except the 
skin issue addressed below.


FINDINGS OF FACT

1.  By a June 2002 rating decision, the RO denied the 
veteran's claim of service connection for skin rash.  The 
veteran did not appeal the decision.

2.  Evidence received since the June 2002 decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran does not have skin rash or any other skin 
disability.




CONCLUSIONS OF LAW

1.  A June 2002 rating decision, which denied the veteran's 
claim of service connection for skin rash, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for skin rash 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The veteran does not have skin rash, or any other skin 
disability, that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
diseases specific to radiation-exposed veterans may be 
presumed to have been incurred during service if the disease 
becomes manifest.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.309 (2007).  Also, a separate 
procedural framework for development of claims based on 
exposure to ionizing radiation is set forth in 38 C.F.R. 
§ 3.311 (2007).

The veteran originally filed his application for entitlement 
to service connection for skin rash in May 2001.  He asserted 
that he had a skin rash that was the result of his active 
military service.  Primarily, he believed that he developed a 
skin rash from exposure to radiation while he was stationed 
in Nagasaki, Japan.  Thus, he contended that he should be 
awarded service connection for skin rash.

The claim of service connection was considered and denied in 
a June 2002 rating decision.  As the veteran did not appeal 
the decision, it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  In April 2004, the veteran sought 
to reopen the previously denied claim.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration was the June 2002 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Here, in an August 2006 SSOC, the RO 
considered the claim reopened.

The evidence of record at the time of the June 2002 decision 
included:  service medical records; treatment records from 
the VA Medical Center (VAMC) in Muskogee, Oklahoma; and 
private treatment records from G.K., M.D.  Evidence added to 
the record since the decision includes:  treatment records 
and examination reports from the Muskogee VAMC; private 
treatment records from the Wilma P. Mankiller Health Center 
and R.M.G., M.D.; internet research concerning the USS Weber; 
and statements and testimony from the veteran.

In the June 2002 decision, the veteran's claim of service 
connection for skin rash was denied because none of the 
elements of service connection was met; i.e., current 
disability, medical nexus evidence, and an in-service event, 
injury, or disease.  Additionally, the RO found that the 
evidence did not show that the veteran was exposed to 
ionizing radiation during service.  Because of this, the RO 
also found that service connection was not warranted on a 
presumptive basis.

A review of the evidence submitted since the June 2002 
decision includes noteworthy internet research concerning the 
USS Weber that was received in April 2004.  According to the 
information provided, the USS Weber was a high-speed 
transport operating in the Pacific during World War II.  The 
USS Weber sailed from Okinawa, Japan to Nagasaki, Japan in 
September 1945.  From September 11, 1945 to September 23, 
1945, personnel aboard the USS Weber participated in service 
evacuation and the care of former Allied prisoners of war 
while the ship was at Nagasaki.  Thereafter, the USS Weber 
returned to Okinawa.  The veteran's service medical records 
reflect assignment to the USS Weber in February 1945.  There 
is no indication that he was not aboard the USS Weber during 
its time in Nagasaki.

The above information is significant for several reasons.  It 
suggests that the veteran was likely exposed to radiation, in 
the sense that he had official military duties in connection 
with the occupation of Nagasaki.  See 38 C.F.R. 
§§ 3.309(d)(3)(ii)(B); 3.311(a)(2)(ii).  Thus, this new 
evidence supports the veteran's assertion that he was exposed 
to radiation during active military service.  In doing so, 
the radiation-exposure element of service connection on a 
presumptive basis under 38 C.F.R. § 3.309(d) is met.  
Additionally, the same element is met with regards to the 
procedural development of claims based on exposure to 
ionizing radiation under 38 C.F.R. § 3.311.  (As noted above, 
the absence of evidence of in-service radiation exposure was 
a basis for the June 2002 denial of the veteran's claim.)

The evidence concerning the location of the USS Weber also 
assists in meeting the element of service connection relating 
to an in-service event, injury, or disease.  See 38 C.F.R. 
§ 3.303.  The veteran's claim could be granted on a direct 
basis if the evidence also shows that he has a current 
disability that is related to his in-service radiation 
exposure, regardless of the presumptive and procedural 
provisions pertaining to radiation.  See, e.g., Hardin v. 
West, 11 Vet. App. 74 (1998).

In sum, the Board finds that the information concerning the 
USS Weber constitutes new and material evidence in connection 
with the veteran's claim of service connection for skin rash.  
It is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence that the veteran had in-service radiation 
exposure.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence.  In light of the finding that the 
claim should be reopened, the Board will consider the 
veteran's underlying claim of service connection for skin 
rash on the merits in the analysis section below.

II. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a June 2004 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to reopen and to substantiate 
his underlying service connection claim.  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in August 2006, which followed the 
June 2004 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice letter did not 
refer to criteria for assigning a disability rating or an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.  Consequently, a remand of the service connection 
issue is not necessary.

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his alleged 
disability.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the Muskogee VAMC.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Although the veteran also 
identified records older than those associated with the 
claims file, it has been determined that those records are 
not attainable because the records are destroyed, lost, or 
retired, and the doctors are now deceased.  Additionally, in 
June 2005, the veteran was provided a VA examination in 
relation to his claim, the report of which is of record.  
Furthermore, the veteran was afforded a hearing before the RO 
in February 2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

III. Analysis

As noted above, the evidence establishes that the veteran was 
likely exposed to radiation during his active military 
service during the occupation of Nagasaki, Japan.  Even 
though radiation exposure is shown, which constitutes an in-
service injury or event, the evidence still must show the 
existence of a current disability.  This is so, under the 
theory of direct service connection, the theory of service 
connection on a presumptive basis, or under the procedural 
development process relating to radiogenic diseases.  See 
38 C.F.R. §§ 3.303, 3.309, 3.311.

Under the theory of direct service connection, the evidence 
must also show that the veteran's current disability is 
related to his active military service.  With respect to the 
presumption and procedural development regulations, the 
veteran need only show that a certain disease has become 
manifest.  Diseases specific to radiation-exposed veterans 
are the following:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. 
§ 3.311(b)(2).

A review of the post-service medical evidence reveals that 
the veteran has not been diagnosed with skin rash, or any 
other skin disability.  A July 2001 treatment record from the 
Muskogee VAMC documents complaints of a skin problem.  The 
veteran stated that areas on his chest and back felt burnt.  
No diagnosis was provided and the veteran did not receive any 
treatment.  The remaining VA and private treatment records 
are absent complaints or symptoms of skin rash or any other 
skin disability.

In June 2005, the veteran underwent VA examination.  He 
reported that he has a skin rash that comes and goes, 
especially when it is hot and sunny.  The veteran stated that 
the rash burned and itched.  On examination, the examiner 
reported that there was no skin rash or skin disease, or any 
evidence of such.  The examiner's diagnosis was no skin 
disease noted at this time.

During the February 2006 hearing, the veteran again stated 
that he had a rash on his chest and back.  He stated that he 
treated it with topical cream.  Nevertheless, the veteran 
acknowledged that there had never been a specific diagnosis 
made concerning his complaints.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the Board finds that the 
claim of service connection for skin rash must be denied.  
Here, notwithstanding the veteran's assertions that he 
currently suffers from skin rash, the record reveals no 
competent medical evidence of any such clinical finding, 
diagnostic study, or diagnosis of a skin rash or other skin 
disability.  This includes any skin-related disease specific 
to radiation-exposed veterans or listed as a radiogenic 
disease.  In fact, the veteran does not have any disease 
associated with exposure to radiation relating to the skin.  
Moreover, there is no competent medical evidence relating any 
skin disability to the veteran's military service.

In sum, an essential requirement for establishing service 
connection is not met, namely a currently diagnosed 
disability.  In the absence of proof of skin rash, or any 
other skin disability, the claim of service connection may 
not be granted, including on a presumptive basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, 
entitlement to the developmental procedures concerning 
exposure to ionizing radiation is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for skin rash is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


